Exhibit 10.1

AMENDED SALARY CONTINUATION AGREEMENT

This Amended Salary Continuation Agreement (the “Amended Agreement”) is entered
into as of October 10, 2008, between Veramark Technologies, Inc., a Delaware
corporation with its principal office located at 3750 Monroe Ave., Pittsford,
New York 14534 (“Veramark”) and Ronald C. Lundy (“Employee”).

WHEREAS, Veramark and Employee are parties to a Salary Continuation Agreement
dated October 14,1998 (the “Original Agreement”); and

WHEREAS, the parties wish to amend the Original Agreement so as to fix the
amount that is payable when the Employee reaches Retirement Age and to provide
that no additional benefits will accrue pursuant to the Original Agreement from
or after the date of this Amended Agreement;

NOW, THEREFORE, in consideration of the mutual agreements of the parties
contained herein and of the employment and continued employment of Employee by
Veramark, the parties agree as follows:

1. Definitions. All terms that are capitalized in this Amended Agreement that
are defined in the Original Agreement and not otherwise defined in this Amended
Agreement shall have the meanings ascribed to them in the Original Agreement.

2. Retirement Benefits. If Employee lives to Retirement Age and (i) has
completed [twenty (20) [ years of Continuous Service Veramark will pay a
retirement benefit to the Employee or his or her Designated Beneficiary
beginning at Retirement Age and continuing for a minimum of ten (10) years and
thereafter until Employee’s death. The amount of the retirement benefit shall be
equal to $43,680 per annum.

3. Forfeiture of Benefit. Without regard to whether Employee has satisfied the
conditions set forth in Section 2, Employee shall not be entitled to receive any
retirement benefits pursuant to this Amended Agreement if, either before or
after retirement from Veramark, Employee has

(a) Committed a material fraud against Veramark, committed a material theft of
Veramark’s property or services or knowingly committed a material
misappropriation of a Veramark asset or opportunity. For this purpose a fraud,
theft or misappropriation shall be deemed to be material if it results in a loss
or damage to Veramark in excess of $1,000.

(b) Made unauthorized intentional disclosure or use by of any proprietary or
confidential information belonging to Veramark, its suppliers or customers,
other than for the benefit of Veramark. For these purposes, “proprietary or
confidential information” shall mean any nonpublic information which is known to
Employee to be confidential or which Employee should reasonably believe to be
confidential including, without limitation, information relating to products,
whether under development, released or unreleased, the marketing or promotion of
any products, business policies, practices, business plans and financial
information.

- 1 -

 





--------------------------------------------------------------------------------



 



(c) Engaged in competition with Veramark with respect to any product or service
which was either offered by Veramark during Employee’s employment or was under
development or consideration by the Company at the time of Employee’s retirement
or departure from Veramark. For this purpose engaging in competition shall
include ownership of more than one (1%) percent of the equity interest in,
employment by or acting as a consultant, agent, distributor or representative to
any competitive division or segment of any corporation, partnership or other
business entity that derives any of its revenues from products or services in
competition with Veramark.

For purposes of this Section 3, “Veramark” shall be deemed to include any
subsidiary, division or other entity in which Veramark owns or acquires a
majority interest.

4. Unfunded Obligation. The obligations of Veramark under this Agreement are
unfunded general obligations of Veramark and are not secured by any specific
assets of Veramark. Veramark’s obligations to make the payments described in
this Agreement represents only its promise to make such payments as are provided
herein.

5. Termination of Salary Continuation Agreement. The Original Agreement is
terminated on hand as of the date of this Amended Agreement. except to the
extent expressly incorporated in Paragraph 1 of this Amended Agreement, the
Original Agreement shall be of no further force or effect.

6. General Terms.

(a) Binding Effect. If any provision of this Agreement shall be invalid or
unenforceable, the entire Agreement shall be construed as if not containing the
particular invalid or unenforceable provision and the rights and obligations of
Veramark and the Employee shall be construed so as to best meet the intentions
reflected herein. This Agreement will inure to the benefit of and be binding
upon the successors, administrators, heirs and assigns of the parties including
but not by way of limitation any successors to Veramark by virtue of merger,
acquisition, distribution or dissolution.

(b) Assignment. Employee may not assign this Agreement or any right to receive
payments hereunder to any other person.

(c) Entire Agreement. This Agreement contains the entire understanding between
the parties and supersedes any prior understanding, memoranda or other written
or oral agreements between them respecting the within subject matter. This
Agreement supersedes the Original Agreement, except to the extent expressly
incorporated herein.

(d) Modifications; Waiver. No modification or waiver of this Agreement or any
part hereof shall be effective unless in writing and signed by the party sought
to be charged therewith. No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition,
whether of like or different nature. No waiver of any breach or condition of
this Agreement by or with respect to a party hereto shall be deemed to be a
waiver of the same breach or condition with respect to the other party hereto.

- 2 -

 

2



--------------------------------------------------------------------------------



 



(e) No Third Party Beneficiary. None of the provisions of this Agreement shall
be for the benefit of, or enforceable by, any person or entity not a party
hereto.

(f) Partial Invalidity. If any provision of this Agreement shall be held invalid
or unenforceable by competent authority, such provision shall be construed so as
to be limited or reduced to be enforceable to the maximum extent compatible with
the law as it shall then appear. The total invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.

(g) Notices. Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given
(i) upon hand delivery, or (ii) on the third day following delivery to the U.S.
Postal Service as certified or registered mail, return receipt requested and
postage prepaid. Any such notice or communication shall be delivered or directed
to a party at its address first set forth above or at such other address as may
be designated by a party in a notice given in accordance with the provisions of
this paragraph.

(h) Governing Law. This Agreement and all rights of the parties shall be
governed by, and construed in accordance with, the laws of the State of New York
pertaining to contracts made and to be wholly performed within such state,
without taking into account conflicts of laws principles.

(i) Headings. The headings contained in this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and all of said counterparts together
shall constitute but one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this agreement on and as of the
date first set forth above.

VERAMARK TECHNOLOGIES, INC.

By: /s/ Anthony C. Mazzullo
Name: Anthony C. Mazzullo

EMPLOYEE:

/s/ Ronald C. Lundy              
Name: Ronald C. Lundy        

October 15, 2008                    

- 3 -

 

3